Hand-Delivered

— FILED
- CHARLOTTE, NC
UNITED STATES DISTRICT COURT JUL 1 3 9020
WESTERN DISTRICT OF NORTH CAROLINA °
CHARLOTTE DIVISION US DISTRICT COURT

CASE NO.: 3:20-cv-00182-RJC-DSC - WESTERN DISTRICT OF NC
LEGRETTA F. CHEEK,
Plaintiff,
VS.

BANK OF AMERICA, N.A., JOHN DOE,
GURSTEL LAW FIRM, P.C.,

WHITNEY M. JACOBSON,

JESSE VASSALLO LOPEZ, BROCK &
SCOTT, PLLC,

BIRSHARI COOPER,

Defendants.

 

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO RECONSIDER

COME NOW Plaintiff LeGretta F. Cheek (“Cheek”) moves this Court for an Order to
reconsider its Order granting Defendants Brock & Scott PLLC, Birshari Cooper, Gurstel Law
Firm, P.C., Whitney M. Jacobsen and Jesse Vassallo Lopez’s Motion to Dismiss to Ms. Cheek’s
Original Complaint filed on March 23, 2020.

Ms. Cheek pro se respectfully states the following:

PROCEDURAL BACKGROUND
1, On March 23, 2020, Ms. Cheek initiated this action by filing a Complaint against Bank of
America, N.A.““BANA”), Brock & Scott PLLC (“B&S”), and Birshari Cooper
(“Cooper”) for violation of the Fair Debt Collections Practices Act (“FDCPA”) and North

Carolina Debt Collection Practices Act (““NCDCPA”), and Gurstel Law Firm, P.C.

Cheek Motion to Reconsider Page | of 4

Case 3:20-cv-00182-RJC-DSC Document 41-1 Filed 07/13/20 Page 1 of 4

 
(“Gurstel”), Whitney M. Jacobsen (“Jacobsen”) and Jesse Vassallo Lopez (“Lopez”), for
violation of the FDCPA (“the Original Complaint’). [Doc. 1].
On April 13, 2020, BANA filed a “Motion to Dismiss”. [Doc. 15].
On May 15, 2020, B&S and Cooper filed a “Motion to Dismiss”. [Doc. 25].
On May 18, 2020, Gurstel, Jacobson, and Lopez filed a “Motion to Dismiss”. [Doc. 17].
On June 12, 2020, Ms. Cheek voluntarily filed a “Motion to Dismiss” with prejudice on
Tune 16, 2020, against BANA. [Doc. 37].
On July 1, 2020, by Order this Court granted Defendants “Motion to Dismiss” with
prejudice (the “Order”). [Doc. 40].

ARGUMENT AND BRIEF IN SUPPORT
Ms. Cheek’s case in the Court of Appeals in the State of Arizona, Division One, case
number 1:CA-CV 20-0097 is under appeal which has been delayed due to the COVID-19
situation. The issue before the Appellant Court is one of jurisdiction as to whether the
Arizona Court had jurisdiction over Ms. Cheek which was impossible since Ms. Cheek is

and has been a thirty (30) plus years resident in the State of North Carolina.

I. Collateral Estoppels and Res Judicata doctrines are not applicable for Motion to Dismiss
and must be reconsidered.

8. Ms. Cheek’s Arizona appeal itself is based on the fact that the entire Arizona case was
ruled without jurisdiction by the Court because Ms. Cheek was not a citizen of Arizona.

9. Ms. Cheek’s state case that was adjudicated in Arizona is pending appeal for lack of
jurisdiction, and therefore it cannot be collateral estoppel and res judicata because
nothing has been finalized.

10. Given that the collateral estoppel and res judicata doctrines are completely irrelevant to
this case, there is no bar to grant a Motion to Dismiss.

Cheek Motion to Reconsider Page 2 of 4

Case 3:20-cv-00182-RJC-DSC Document 41-1 Filed 07/13/20 Page 2 of 4

 
IIL. Rooker-Feldman doctrine is not applicable for Motion to Dismiss and must be

11.

12.

reconsidered.

arguments from the Defendants.

bar to grant a Motion to Dismiss.

The doctrine of Rooker-Feldman does not apply because the claim brought in
Ms. Cheek’s original Complaint is for the Defendants behavior of the FDCPA. The
matter of FDCPA did not arise in the State Arizona case, much less adjudicated in

Arizona. The Rooker-Feldman doctrine is wholly inapplicable and its smoking mirror

Given that the Rooker-Feldman doctrine is completely irrelevant to this case, there is no

CONCLUSION

Until such time Ms. Cheek’s Arizona appeal has run its course which was delayed in

multiple ways by COVID-19, there can be no collateral estoppel, nor res judicata, nor Rooker

Feldman doctrines because that would be based on a judgment that is under appeal.

WHEREFORE, for the foregoing reasons and the reasons sets forth in Ms. Cheek’s

Memorandum and Recommendation to be reconsidered, and Ms. Cheek be granted the

opportunity to amend her Original Complaint to correct any deficiencies identified by Court in

its order.

Cheek Motion to Reconsider

Respectfully submitted this 13" day of July, 2020.

ne ona

LeGretta F. Cheek

 
   

 

 

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
704.578.4889
Icheek9167@aol.com

Plaintiff pro se

Page 3 of 4

Case 3:20-cv-00182-RJC-DSC Document 41-1 Filed 07/13/20 Page 3 of 4

 
CERTIFICATE OF SERVICE

I hereby certify this PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO RECONSIDER was hand-delivered on Monday, July 13, 2020, to the United
States District Court, Western District Court of North Carolina, 401 West Trade Street, Room
216, Charlotte, North Carolina 28202. The Attorneys of records has access to the Clerk of Court

electronic CM/ECF system, which will transmit an email notification of such filing to the

following attorneys of record:

Tonya L. Urps

McGuireWoods LLP

201 N. Tryon Street, Suite 3000
Charlotte, NC 28202
turps@mcguirewoods.com
Counsel for Bank of America, N.A.

Caren D. Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 17601
cenloe@smithdebnamlaw.com

Counsel for Defendants Gurstel Law Firm, P.C.
Whitney M. Jacobson, Jesse Vassallo Lopez

This is the 13" day of July, 2020.

Cheek Motion to Reconsider

Alan M. Presel

Brock & Scott, PLLC

8757 Red Oak Blvd., Suite 150
Charlotte, NC 28217
alan.presel@brockandscott.com

Counsel for Brock & Scott, PLLC and/or
Birshari Cooper

Respectfully submitted,

  
 
 
 

) Pleas

2 Co tn
ot

LeGretta F. Cheek
113 Indian Trail Rd. N Suite 100
Indian Trail, NC 28079
704-578-4889
Icheek9167@aol.com

Plaintiff pro se

 

Page 4 of 4

Case 3:20-cv-00182-RJC-DSC Document 41-1 Filed 07/13/20 Page 4 of 4

 

 
